 1   MICHAEL E. GATES, City Attorney (SBN 258446)            JS-6
     BRIAN L. WILLIAMS, Chief Trial Counsel (SBN 227948)
 2   DANIEL S. CHA, Sr. Deputy City Attorney (SBN 260256)
 3   2000 Main Street, P.O. Box 190
     Huntington Beach, CA 92648
 4   (714) 536-5555
 5   FAX (714) 374-1590
     Email: Brian.Williams@surfcity-hb.org
 6          Daniel.Cha@surfcity-hb.org
 7   Attorneys for Defendants
 8   CITY OF HUNTINGTON BEACH, MATTHEW
     REZA and ALEXANDER DURHAM
 9
10
                              UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13
     MALIEK ROSIER,                       ) Case No: SACV 18-2175 DOC (DFMx)
14                                        )
                                          )
15               Plaintiff,               ) JUDGMENT
           vs.                            )
16                                        )
     CITY OF HUNTINGTON BEACH, a          )
17                                        )
     governmental entity; MATTHEW         )
18   REZA individually; ALEXANDER         )
                                          )
19   DURHAM, individually; and DOES 1     )
     through 10,                          )
20                                        )
                                          )
21               Defendants.              )
                                          )
22                                        )
                                          )
23
24
25   ///
26   ///
27   ///
28



                                           1
 1                                       JUDGMENT
 2         On December 11, 2019, this Court dismissed with prejudice Plaintiff Maliek
 3   Rosier’s First Claim as to false arrest only, and the entirety of the Second through
 4   Fourth and Eight Claims.
 5         On February 11, 2020, with the Honorable David O. Carter presiding, this
 6   matter came on for jury trial on the remaining claims between Plaintiff Maliek
 7   Rosier and the remaining Defendants Officers Matthew Reza and Alexander
 8   Durham, and the City of Huntington Beach. After hearing the evidence and the
 9   arguments of counsel, the case was submitted to the jury on February 14, 2020. The
10   jury deliberated and, on February 18, 2020, the jury rendered a unanimous verdict in
11   favor of Defendants on all the remaining claims.
12         Pursuant to Federal Rules of Civil Procedure, Rules 54(a) and 58(b), by
13   reason of the referenced verdict, and by reason of the Court’s prior orders in this
14   action dismissing certain claims, IT IS HEREBY ORDERED, ADJUDGED, AND
15   DECREED as follows:
16         Plaintiff Maliek Rosier shall recover nothing, and this action is dismissed in
17   its entirety on the merits; and
18   ///
19   ///
20   ///
21
22
23
24
25
26
27
28



                                                2
 1         Defendants City of Huntington Beach, Officer Matthew Reza, and Officer
 2   Alexander Durham are the prevailing parties for the purpose of any recovery of
 3   allowed costs against Plaintiff Maliek Rosier under Federal Rules of Civil
 4   Procedure, Rule 54(d) and Central District Local Rule 54-1, et seq.
 5
 6   DATED: March 10, 2020                 _________________________________
                                           HON. DAVID O. CARTER
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              3
